Exhibit 99.2 MANAGEMENT’S DISCUSSION AND ANALYSIS FOR THE SECOND QUARTER ENDED JUNE 30, 2015 TABLE OF CONTENTS CORE BUSINESS 2 Q2 2015 FINANCIAL & OPERATING HIGHLIGHTS 3 BACKGROUND 7 REVIEW OF OPERATING AND FINANCIAL RESULTS 12 TAXES 18 REVIEW OF FINANCIAL CONDITION 20 FINANCIAL RESTRUCTURING PLAN-CCAA PROCEEDINGS 23 LITIGATION AND CONTINGENCIES 25 RISKS AND UNCERTAINTIES 27 QUALIFIED PERSON 29 OUTSTANDING SHARE DATA 29 NON-IFRS PERFORMANCE MEASURES 30 CRITICAL ACCOUNTING ESTIMATES 33 CHANGES IN ACCOUNTING POLICIES INCLUDING INITIAL ADOPTION 33 GLOSSARY OF TERMS 34 DISCLOSURE CONTROLS AND PROCEDURES AND INTERNAL CONTROLS OVER FINANCIAL REPORTING 34 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS 35 CAUTIONARY NOTE TO U.S. INVESTORS 35 CORPORATE DIRECTORY 37 1 MANAGEMENT’S DISCUSSION AND ANALYSIS FOR THE SECOND QUARTER ENDED JUNE 30, 2015 This Management’s Discussion and Analysis (“MD&A”) should be read in conjunction with the condensed interim consolidated financial statements for the three and six months ended June 30, 2015, and the annual audited consolidated financial statements and MD&A for the year ended December 31, 2014 and related notes thereto which have been prepared in accordance with International Financial Reporting Standards (“IFRS”).For further information on Jaguar Mining Inc., reference should be made to its public filings (including its most recently filed annual information form (“AIF”) which is available on SEDAR at www.sedar.com).Information on risks associated with investing in the Company’s securities and technical and scientific information under National Instrument 43-101 concerning the Company’s material property, including information about mineral resources and reserves, are contained in the Company’s most recently filed AIF and technical reports. All amounts included in this MD&A are in United States dollars (“$”), unless otherwise specified.References to Cdn$ are to Canadian dollars and R$ are to Brazilian Reais.This report is dated as at August 13, 2015. Where we say “we”, “us”, “our”, the “Company” or “Jaguar”, we mean Jaguar Mining Inc. or Jaguar Mining Inc. and/orone or more or all of its subsidiaries, as it may apply. The following abbreviations are used to describe the periods under review throughout this MD&A: Abbreviation Period Abbreviation Period YTD 2015 January 1, 2015 – June 30, 2015 YTD 2014 January 1, 2014 – June 30, 2014 Q1 2015 January 1, 2015 – March 31, 2015 Q1 2014 January 1, 2014 – March 31, 2014 Q2 2015 April 1, 2015 – June 30, 2015 Q2 2014 April 1, 2014 – June 30, 2014 CORE BUSINESS Jaguar Mining Inc. (“Jaguar” or the “Company”) is engaged in the acquisition, exploration, development and operation of gold producing properties in Brazil. The Company holds mineral concessions comprising 23,777 hectares in the Iron Quadrangle mining district of Brazil, a prolific greenstone belt located near the city of Belo Horizonte in the State of Minas Gerais, where the Company’s current operating mines are located. In addition, Jaguar holds mineral concessions totaling 131,332 hectares in the State of Maranhão, where the Company’s Gurupi Project is located and 34,223 hectares in the State of Ceará, where the Company’s Pedra Branca Project is located. The Company may consider the acquisition, exploration, development and operation of other gold properties. The Company currently produces gold at its Turmalina and Caeté operations in Minas Gerais, while the Company’s Paciência operation, also located in Minas Gerais, has been on care and maintenance since 2012. Potential for an increase in gold production exists through further exploration and development of the Company’s existing brownfield land package around its existing mines and through the development of the Company’s Gurupi Project, with potential for an open-pit gold mining operation. The Company is led by a proven executive management team with extensive gold operations and development experience in South America. 2 Trading of common shares Jaguar is a public company with its common shares listed on the TSX Venture Exchange (the “TSX-V”).The common shares of the Company were delisted from the Toronto Stock Exchange (“TSX”) effective at the close of market on April 30, 2014. In connection with the implementation of its amended and restated plan of compromise and arrangement pursuant to the Companies’ Creditors Arrangement Act (Canada) (the “Plan”) on April 22, 2014, the common shares of Jaguar that existed immediately prior to the implementation of the Plan were consolidated at a ratio of one (1) post-consolidation common share for each 86.39636 pre-consolidation common shares. Effective May 1st, 2014, the common shares of Jaguar commenced trading on the TSX-V on a post-consolidated basis. There are currently 111,136,038 common shares of the Company issued and outstanding. Q2 2015 FINANCIAL & OPERATING HIGHLIGHTS ($ thousands, except where indicated) For the three months ended June 30, For the six months ended June 30, Financial Data Revenue $ Cost of sales (excluding depreciation)1 Gross margin (excluding depreciation)1 Net (loss) income ) ) Per share (“EPS”) ) ) EBITDA1 ) ) Adjusted EBITDA2 ) ) Sustaining capital expenditures1 Non-sustaining capital expenditures1 Total Capital Expenditures3 Operating Data Average realized gold price ($ per ounce)1 $ Gold sold (ounces) Gold produced (ounces) Definition drilling (meters) Cash operating costs (per ounce produced)1 $ Cash operating costs (per ounce sold)1 $ All-in sustaining costs (per ounce sold)1 $ 1 Average realized gold price, sustaining and non-sustaining capital expenditures, cash operating costs and all-in sustaining costs, EBITDA and Adjusted EBITDA, cost of sales (excluding depreciation) and gross margin (excluding depreciation) are non-gaap financial performance measures with no standard definition under IFRS.Refer to the Non-IFRS Financial Performance Measures section of the MD&A. 2 Adjusted EBITDA excludes non-cash items such as impairment and write downs. For more details refer to the Non-IFRS Performance Measures section of the MD&A. 3 These amounts are presented on accrual basis.Capital expenditures are included in our calculation of all-in sustaining costs. Cash and Gold Bullion ($ thousands) June 30, December 31, Cash and equivalents $ $ Gold bullion Total cash and gold bullion $ $ 3 Financial Highlights · Revenues during the second quarter and first half of 2015 were $22.8 million and $51.6 million respectively, compared with revenues of $31.0 million and 62.1 for the corresponding 2014 periods; o The average realized gold price per ounce during the second quarter of 2015 was $1,190, compared to $1,280 for the corresponding 2014 period; · Sales of gold during the second quarter and first half of 2015 were 19,184 and 43,412 ounces respectively, compared to sales of 24,002 and 48,183 ounces during the corresponding 2014 periods; · Adjusted EBITDA for the second quarter and first half of 2015 was $0.5 million and $7.6 million respectively, compared to negative $2.9 million and negative $3.4 million for the same periods in 2014; · In addition to the $6.0 million federal tax cash refund in the first quarter of 2015, the Company received another cash refund of $1.3 million (approximately R$4.0 million) in the second quarter in respect of Federal Taxes for its Mineração Serras do Oeste Ltda ("MSOL") operating subsidiary; · Total debt outstanding as at June 30, 2015 was $24.9 million (of which $8.4 million is senior secured facility), compared to $31.0 million as at December 31, 2014; · As per the terms of the senior secured credit agreement with Global Resource Fund (“Renvest”), the Company was obligated to make a scheduled $1.0 million principal payment on July 28, 2015 which has been, upon agreement between the parties, postponed to August 28, 2015.The Company has engaged in and continues to be in discussions with Renvest about financing and Credit Agreement matters; · The results of our operations are affected by the foreign currency movements of the Brazilian Reais and Canadian dollar, versus the US dollar. Approximately 90% of our expenditures in Brazil and 95% of our expenditures for the head office in Toronto are denominated in Brazilian Reais and Canadian dollars, respectively. Therefore cash flows are sensitive to any movements in Brazilian Reais and Canadian dollar, as compared to the US dollar. Since the Company reports it’s earnings in US dollars, any weakening of the Brazilian Reais and Canadian dollar results in a reduction in US dollar denominated costs, while revenues are unaffected given all revenue is earned in US dollars. The Brazilian Reais averaged at R$3.07 per US$ in the second quarter of 2015 compared to R$2.23 per US$ in the same period last year; · As at June 30, 2015 the Company had cash and unsold gold bullion on hand of $6.4 million ($9.0 million as at December 31, 2014). Cash Operating Costs, Capital Expenditures and All-in-sustaining Costs · During second quarter of 2015, cash operating costs per ounce of gold produced were $796 compared to $958 during the same period in 2014, a decrease of $162 per ounce or 17%; · For the first half of 2015, cash operating costs per ounce of gold produced was $802 compared to $941 during the same period in 2014, a decrease of $139 per ounce or 15%; · During the second quarter of 2015, all-in sustaining costs per ounce sold (AISC) were $1,231 compared to $1,337 per ounce during for the corresponding 2014 period, a decrease of $106 per ounce or 8%; · AISC for the first half of 2015 were $1,198 per ounce sold, which was 6% or $78 per ounce lower as compared to 1,276 for the same period in 2014; · In the second quarter of 2015, sustaining capital expenditures decreased $1.7 million or 37% to $3.1 million compared to $4.8 million during the corresponding 2014 period, primarily due to the suspension of primary development at the Caeté Complex and lower capital expenditures on machinery and equipment. Capital expenditures for the first half of 2015 were marginally lower than the same 2014 period. 4 Operational Highlights Production · Production of gold during the second quarter and first half of 2015 was 20,682 ounces 42,018 ounces respectively,compared to 23,867 ounces and 47,226 ounces in the corresponding 2014 periods: o Turmalina produced 10,420 ounces of gold in the second quarter of 2015 compared to 13,190 ounces in the 2014 corresponding period, o Caeté produced 10,262 ounces of gold in the second quarter of 2015 compared to 10,677 in the 2014 corresponding period. · A total of 210,000 tonnes was processed in the second quarter of 2015 (second quarter of 2014: 263,000 tonnes) at an average head grade of 3.41 grams per tonne (second quarter of 2014 – 3.11 grams per tonne), a 10% increase compared to the same period in 2014: o Turmalina processed 94,000 tonnes (second quarter of 2014: 107,000 tonnes) at an average head grade of 3.91 grams per tonne (second quarter of 2014: 4.14 grams per tonne) o Caeté processed 116,000 tonnes (second quarter of 2014: 156,000 tonnes) at an average head grade of 3.0 grams per tonne (second quarter of 2014: 2.4 grams per tonne) · A total of 436,000 tonnes was processed during the first half of 2015 (YTD 2014: 531,000 tonnes) at an average head grade of 3.34 grams per tonne (YTD 2014 – 3.0 grams per tonne), an increase of 11% compared to the second quarter of 2014. · Total tonnes mined decreased in the second quarter and first half of 2015 by 20% and 18% respectively, compared to the same periods in 2014, primarily due to focus on higher grade. · For the second quarter and first half of 2015, the average gold recovery rate was 90%, compared to 88% for the comparable 2014 periods. Exploration Drilling and Turmalina Reserve Update · During the second quarter of 2015, 11,416 meters of exploration and definition drilling was conducted at both the Turmalina and Pilar mines, compared to 10,121 meters drilled in the corresponding 2014 period. · In April 2015, the Company announced the initial results from its ongoing exploration drilling campaign: o Turmalina: On April 8, 2015, the Company announced multiple high-grade drill intercepts generated within the current indicated resource envelope. Significant drill intercepts include 23.71 grams per tonne Au ("g/t Gold") over 14 meters, including 41.27 grams per tonne Au over 7.6 meters, 23.62 grams per tonne Au over 8.8 meters and 20.15 grams per tonne Au over 8.7 meters. o Pilar: On April 27, 2015, the Company announced multiple high-grade drill intercepts, including 18.22 grams per tonne Au ("g/t Gold") over 7.4 meters, 14.04 grams per tonne Au over 8.7 meters, 10.63 grams per tonne Au over 13.6 meters, 20.98 grams per tonne Au over 3.7 meters and 18.22 grams per tonne Au over 7.4 meters, including 27.19 grams per tonne Au over 4.3 meters. · In April 2015, the Company filed the National Instrument 43-101 (“NI 43-101”) compliant reserve and resource estimate for the Turmalina mine. The reserves increased by 51% to 217,000 ounces. The drill data base cut-off date for the reserve estimate was June 30, 2014. Reserves were calculated at $1,200 per ounce and at R$ 2.5 to US$ 1 exchange rate. Strategic review process During the first quarter of 2015, Jaguar announced that its board of directors (the "Board") formed a special committee ("Special Committee") to initiate a strategic review process to explore alternatives for the financing and enhancement of shareholder value. 5 2015 Guidance compared to 2015 Actual YTD 2015 Guidance Actual Low High YTD 2015 Consolidated Brazilian Reais vs US dollar foreign exchange rate Gold production (ounces) Milling grade (grams per tonne) Tonnes Processed Recovery rate 89
